Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 12/30/2020, wherein claims 1-20 are pending. 

Claim Objections
Claims 1, 9, 10 and 20 are objected to because of the following informalities:  
Regarding claim 1, “ the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker” should be changed to “the wearing portion of the goggles is configured to secure both the goggles and the face shield on the head of the worker” to avoid potential 101 issues.
Regarding claim 9, “ the wearing portion of the goggles secures the goggles, the face shield, and the helmet on the head of the worker” should be changed to “the wearing portion of the goggles is configured to secure the goggles, the face shield, and the helmet on the head of the worker” to avoid potential 101 issues.
Regarding claim 10, “ the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker” should be changed to “the wearing portion of the goggles is configured to secure both the goggles and the face shield on the head of the worker” to avoid potential 101 issues.
is configured to secure the goggles, the face shield, and the helmet on the head of the worker” to avoid potential 101 issues.
Claim 20 appears to be a repeat of claim 14 and therefore claim 20 should be amended or cancelled.


  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6,11,12,15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, it is unclear how the face shield further comprises an additional protrusion contacting the protrusion because it seems that the first protrusion would be part of the goggles rather than the face shield (p1 is attached to the goggles, p2 is attached to the face shield) (applicant’s fig. 8A). The way claim 6 is 
Regarding claim 11, it is unclear what is meant by “ the goggles are configured to nest within a rear of the face shield when the goggles and the face shield are coupled to each other” because applicant’s spec recites “ The goggles 100 may be coupled to the face shield 200 from the inner side to the outer side of the face shield 200, that is, from the rear side to the front side” (para. 43), therefore, it is unclear if “within a rear of the face shield” means adjacent an inner surface of the face shield, or within a rear section of the face shield, or that the goggles extend through a rear of the face shield to be coupled to the face shield. Please clarify. 
Regarding claim 12, it is unclear what is meant by “ the goggles and the face shield are configured to nest within a rear of the helmet” because applicant’s spec recites “ The coupling structure of the goggles 100 and the face shield 200 may be coupled to the helmet 300 from the inner side to the outer side of the helmet 300, that is, from the rear side to the front side” (para. 45), therefore, it is unclear if “within a rear of the helmet” means adjacent an inner surface of the helmet, or within a rear section of the helmet, or that the goggles and face shield extend through a rear portion of the helmet to be coupled to the face shield. Please clarify. 
	Regarding claim 15, it is unclear what is meant by “ an extension member that is optically connected to the window portion” and “ the extension member is configured to optically, spatially, or optically and spatially connect the eyes of the worker and the window portion”. What does the applicant mean by “optically” connect? Does the 
	Regarding claim 16, it is unclear what is meant by “ the extension member comprises…an inclined surface that externally spreads out” because it is unclear what is meant by “externally spreads out”. What structure does it spread out externally of? 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12,14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer Kraner et al. (U.S. 20150033430) in view of Seo et al. (U.S. 20190298574).

Regarding claim 1, Hofer Kraner teaches a welder protector (1) for protecting a worker (abstract), comprising: a face shield (6) including a first opening (opening that receives 9,10)(para. 77) and a shield surface part (61,63,64,65) surrounding the first opening (para. 77, figs. 1-3); goggles (8,9,10) detachably coupled to the face shield (para. 85) and including a window portion (10 and opening surrounded by 93) and a wearing portion (93,94,91), the window portion corresponding to the eyes of the worker (figs. 4,5), the wearing portion configured to extend at least partially extending around a 
Seo teaches shading goggles (100) that can be used for welding (para. 2) that connect with a face shield (200), the goggles having a wearing portion (see annotated fig., on left and right sides) including temples (150), and a portion that engages with 200 which is forward of the temples (paras. 49, 50, figs. 1-3), such that, when the goggles and the face shield are coupled to each other, the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker (fig. 1, paras. 41, 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the wearing portion of Hofer Kraner so as to have temples extending rearward of 91 such that the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker when the goggles and the face shield are coupled to each other in view of Seo in order to further secure the goggles and face shield to the wearer’s head thereby providing increased support and stability.

    PNG
    media_image1.png
    763
    881
    media_image1.png
    Greyscale

Regarding claim 2, the Hofer Kraner/Seo combined reference further teaches wherein, when the goggles and the face shield are coupled to each other, a first surface part of the goggles (outer surface of 91 extending to A, see annotated fig.) provided around the window portion (10 and opening surrounded by 93)   contacts an inner edge (edge of 64 surrounding 62) of the shield surface part (63,64,65) (fig. 10), the inner edge defining the first opening (defines a portion of the first opening).
The first opening is redefined for claim 3 as the opening in the face shield that receives 10 (para. 77).


Regarding claim 4, the Hofer Kraner/Seo combined reference further teaches a protrusion (A, see annotated fig.), wherein, when the goggles and the face shield are coupled to each other (fig. 10), the protrusion (A) is adjacent to an edge of the first opening (portion of the edge of 64 surrounding 62, fig. 10)   and is arranged in an inner space between the goggles and the face shield (A is arranged in an inner space between the goggles at B and the face shield at C, see annotated fig.).
Regarding claim 5, the Hofer Kraner/Seo combined reference further teaches wherein the protrusion protrudes from the first surface part (A protrudes from inner surface of 91) to at least partially cover a contact portion between the first surface part of the goggles and an inner edge of the face shield (where edge of 64 surrounding 62 meets the inner surface of 91,fig. 10).
Regarding claim 6, the Hofer Kraner/Seo combined reference further teaches the face shield further comprises an additional protrusion (C, see annotated fig., C protrudes from D) protruding toward the protrusion (A) from an inner surface of the face shield (protrudes from inner surface of D) facing the first surface part (outer surface of 91 extending to A, see annotated fig.) (fig. 10) and contacting the protrusion when the face shield and the goggles are coupled (fig. 10).

    PNG
    media_image2.png
    535
    808
    media_image2.png
    Greyscale

Regarding claim 7, the Hofer Kraner/Seo combined reference further teaches the goggles comprise a transparent substrate and an electronic optical element that is disposed inside the transparent substrate and comprises liquid crystal (para. 75).
Regarding claim 8, the Hofer Kraner/Seo combined reference further teaches the helmet (3) comprises a protection surface part surrounding the second opening (portion of 3 surrounding the second opening), and the face shield is coupled to the helmet by proceeding from the inside of the helmet toward the second opening (can be coupled to the helmet by proceeding from the inside of the helmet toward the second opening, fig. 1) such that the shield surface part (61,63,64,65) contacts an inner edge of the protection surface part (the shield surface part contacts the inner edge of the portion of 3 surrounding the second opening  (figs. 1,5, para. 73).

Regarding claim 10, Hofer Kraner teaches a welder protector (1) for protecting a worker (abstract), comprising: a face shield (6) including a first opening (opening that receives 9,10)(para. 77) and a shield surface part (61,63,64,65) surrounding the first opening (para. 77, figs. 1-3); goggles (8,9,10) detachably coupled to the face shield (para. 85) and including a window portion (10 and opening surrounded by 93) and a wearing portion (93,94,91), the window portion corresponding to the eyes of the worker (figs. 4,5), the wearing portion configured to extend at least partially extending around a head of the worker (figs. 4,5,7) to secure the goggles on the head of the worker (at least by way of attaching to the face shield, thereby securing the goggles on the head of the worker) ; and a helmet (3) detachably coupleable with the face shield (para. 73) and including a second opening corresponding to the face shield (opening that receives 2, figs. 1-3; but doesn’t specifically teach when the goggles and the face shield are coupled to each other, the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker, when the goggles, the face shield, and the helmet are coupled to each other, the wearing portion of the goggles secures the goggles, the face shield, and the helmet on the head of the worker.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the wearing portion of Hofer Kraner so as to have temples extending rearward of 91 such that the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker when the goggles and the face shield are coupled to each other in view of Seo in order to further secure the goggles and face shield to the wearer’s head thereby providing increased support and stability. The combined reference would result in the wearing portion of the goggles securing the goggles, the face shield, and the helmet on the head of the worker when the goggles, the face shield, and the helmet are coupled to each other because the goggles, face shield, and helmet are coupled together (paras. 77,78, 85,88) and therefore the wearing portion of the goggles secures the goggles, the face shield, and the helmet on the head of the worker.
Regarding claim 11, the Hofer Kraner/Seo combined reference further teaches the goggles are configured to nest within a rear of the face shield when the goggles and the face shield are coupled to each other (the goggles nest inside against an interior surface of the face shield and the temples of the goggles would be within a rear of the 
Regarding claim 12, the Hofer Kraner/Seo combined reference further teaches the goggles and the face shield are configured to nest within a rear of the helmet when the goggles, the face shield, and the helmet are coupled to each other (the goggles and face shield nest inside adjacent an interior surface of the helmet, the temples of the goggles and sides of the face shield would extend to a rear of the helmet, where rear can be considered a portion rearward of the front of the bill, or the helmet can be oriented so that the portion of the helmet covering the goggles and face shield is the rear since the applicant has not claimed what constitutes the front vs rear of the helmet, and the goggles and face shield can be placed inside the helmet through the back of the helmet, figs. 1-3).
Regarding claim 14, the Hofer Kraner/Seo combined reference further teaches the goggles are wearable independently of the face shield and helmet (goggles can be worn separately  (paras. 85,88,figs. 3,7, latch 91 can be removed from engagement with face shield and helmet).
The wearing portion is redefined for claim 15 as 91 and temples as modified by Seo, and the window portion is redefined for claim 15 as 10.
Regarding claim 15, the Hofer Kraner/Seo combined reference teaches the goggles further comprise an extension member (93) that is optically connected to the window portion (10)  and that extends rearward from the window portion (fig. 3, para. 85); and the extension member is configured to optically, spatially, or optically and spatially connect the eyes of the worker and the window portion (fig. 3, para. 85). 


Regarding claim 17, the Hofer Kraner/Seo combined reference further teaches the goggles comprise a transparent substrate and an electronic optical element that is disposed inside the transparent substrate and comprises liquid crystal (para. 75).
Regarding claim 20, the Hofer Kraner/Seo combined reference further teaches the goggles are wearable independently of the face shield and helmet (goggles can be worn separately  (paras. 85,88,figs. 3,7, latch 91 can be removed from engagement with face shield and helmet).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer Kraner et al. (U.S. 20150033430) in view of Seo et al. (U.S. 20190298574) and further in view of Patel et al. (U.S. 20180133060).
Regarding claims 18 and 19, the Hofer Kraner/Seo combined reference fails to teach the face shield further comprises a light-emitting portion coupled with the shield surface part, the light-emitting portion is disposed above the first opening.
Patel teaches a welding helmet  (fig. 1) having a face shield (104) comprising a light-emitting portion (114, para. 20) coupled with the shield surface part (fig. 1, para. 20), the light-emitting portion is disposed above the first opening (106)(fig. 1).
.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer Kraner et al. (U.S. 20150033430) in view of Price (U.S. 20030150048).
Regarding claim 10, Hofer Kraner teaches a welder protector (1) for protecting a worker (abstract), comprising: a face shield (6) including a first opening (opening that receives 9,10)(para. 77) and a shield surface part (61,63,64,65) surrounding the first opening (para. 77, figs. 1-3); goggles (8,9,10) detachably coupled to the face shield (para. 85) and including a window portion (10 and opening surrounded by 93) and a wearing portion (93,94,91), the window portion corresponding to the eyes of the worker (figs. 4,5), the wearing portion configured to extend at least partially extending around a head of the worker (figs. 4,5,7) to secure the goggles on the head of the worker (at least by way of attaching to the face shield, thereby securing the goggles on the head of the worker) ; and a helmet (3) detachably coupleable with the face shield (para. 73) and including a second opening corresponding to the face shield (opening that receives 2, figs. 1-3; but doesn’t specifically teach when the goggles and the face shield are coupled to each other, the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker, when the goggles, the face shield, and the 
Price teaches goggles (2) that connect with a face shield (1), the goggles having a wearing portion (band, 13) such that, when the goggles and the face shield are coupled to each other, the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker (figs. 1,2, paras. 28-35), the wearing portion (13) also extending rearward of fasteners (12) that attach the face shield to the goggles (paras. 33,34, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the wearing portion of Hofer Kraner so as to include a band configured to wrap around the worker’s head such that the wearing portion of the goggles secures both the goggles and the face shield on the head of the worker when the goggles and the face shield are coupled to each other in view of Price in order to further secure the goggles and face shield to the wearer’s head thereby providing increased support and stability. The combined reference would result in the wearing portion of the goggles securing the goggles, the face shield, and the helmet on the head of the worker when the goggles, the face shield, and the helmet are coupled to each other because the goggles, face shield, and helmet are coupled together (paras. 77,78, 85,88) and therefore the wearing portion of the goggles secures the goggles, the face shield, and the helmet on the head of the worker.
Regarding claim 13, the Hofer Kraner/Price combined reference doesn’t specifically teach that the band is elastic.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the band of the combined reference and elastic band in view of Price in order to allow the strap to fit comfortably around the wearer’s head and to allow the strap to stretch to fit different head sizes of different users.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ABBY M SPATZ/           Examiner, Art Unit 3732        

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732